Case 4:16-cr-06021-EFS   ECF No. 99   filed 12/02/20   PageID.796 Page 1 of 4


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Dec 02, 2020
                                                                        SEAN F. MCAVOY, CLERK
Case 4:16-cr-06021-EFS   ECF No. 99   filed 12/02/20   PageID.797 Page 2 of 4
Case 4:16-cr-06021-EFS   ECF No. 99   filed 12/02/20   PageID.798 Page 3 of 4
Case 4:16-cr-06021-EFS   ECF No. 99   filed 12/02/20   PageID.799 Page 4 of 4
